United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                 August 24, 2006

                                                         Charles R. Fulbruge III
                                                                 Clerk
                           No. 05-60899
                         Summary Calendar



                         JEREMY C. GRAHAM,

                        Plaintiff-Appellee,

                              versus

                      ENSCO OFFSHORE COMPANY,

                       Defendant-Appellant.


                      --------------------
          Appeal from the United States District Court
            for the Southern District of Mississippi
                      USDC No. 2:03-CV-526
                      --------------------

Before HIGGINBOTHAM, BENAVIDES, and DENNIS, Circuit Judges.

PER CURIAM:*

     This Jones Act claim stems from an injury suffered by the

plaintiff on an offshore drilling platform in the Gulf of Mexico.

The plaintiff was shocked as a result of touching a crane which was

struck by lightning, and he prevailed in his suit in the district

court based on a violation of a duty to provide a safe workplace.

The district court found that Ensco failed to shut down its

platform and take safety precautions in the face of a concentrated

series of lightning strikes from 9:45 to 10:30 in the morning

     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                           No. 05-60899
                                -2-

preceding the strike on the crane. The court found that the strike

on the crane occurred between 10:30 and 10:40 that morning. The

court based this finding on a report produced by a lightning

research expert who charted the strikes in the area based on data

collected by sensors from a national detection network.

     The appellant alleges that this finding of fact was clearly

erroneous. See Gavagan v. United States, 955 F.2d 1016, 1019 (5th

Cir. 1992). The appellant argues that the evidence shows that the

strike occurred at 11:00, as a single strike without warning. It

bases this claim on evidence that the incident reports produced

immediately after the accident noted it as occurring at 11:00 and

that employees testified that they did not see any lightning

strikes prior to the hit on the crane. The district court chose to

credit the sensor data presented to it as opposed to testimony of

the employees or the time recorded in the incident report. The

employee recollections could be incorrect and the accident report

could conceivably reflect a time after the actual strike, such as

when the plaintiff actually reported the shock. The finding that

the lightning strike occurred earlier was supported by substantial

evidence and was not contradicted by the great preponderance of the

evidence. Mumblow v. Monroe Broadcasting, Inc., 401 F.3d 616, 622

(5th Cir. 2005). As such, the finding that the sensor data was more

credible was not clearly erroneous. We therefore AFFIRM.